Exhibit 10.1

 

CONSULTING SERVICES AGREEMENT

(CFO Consultant)

 

          This Consulting Services Agreement (the "Agreement"), made on March 5,
2007 ("Effective Date"), is made by and between Robert Malasek (the
"Consultant") and WorldTradeShow.com, Inc., a Nevada corporation (the
"Company"). The Consultant and the Company shall hereafter be referred to
individually as a "Party" and collectively as the "Parties."

          WHEREAS, Company is a publicly traded corporation with its common
stock shares trading on the Over the Counter Bulletin Board under the trading
symbol WTSW; and

          WHEREAS, The Company desires to retain Consultant as its Chief
Financial Officer Consultant (the "CFO Consultant ") on the terms and conditions
hereinafter set forth; and

          WHEREAS, Consultant desires to be engaged by the Company as its CFO
Consultant on the terms and conditions hereinafter set forth.

          NOW, THEREFORE, the Parties agree as follows:

 

1.

Services of Consultant.

   

Company hereby agrees to employ Consultant as its Chief Financial Officer
Consultant to perform such duties as are mutually agreed from time to time. The
nature of the services to be provided shall include, but are not limited to,
performing such duties and functions of a supervisory or managerial nature as
may be directed from time to time by the Board provided that such duties are
reasonable and customary for a Chief Financial Officer of a reporting issuer
under the Securities Exchange Act of 1934 (the "Services"), further subject to
the provisions and negative covenants set forth in Paragraph 9(b). Consultant
shall report directly to the Board, the CEO of the Corporation.

 

2.

Consulting Fees and Expenses.

   

(a)

Compensation for Services.

     

Commencing on the Effective Date, Company agrees to pay Consultant, as
consideration for the Services, the sum of Three Thousand Five Hundred Dollars
($3,500.00) per month plus One Hundred Twenty Thousand (120,000) shares of the
Company's restricted stock (the "Consulting Shares"), which shall vest on a
monthly basis at a rate equivalent to Twenty Thousand (20,000) shares per month,
or an aggregate amount of One Hundred Twenty Thousand (120,000) shares for the
term of this Agreement. Consultant's compensation shall be subject to the review
provisions set forth in Paragraph 6(a).

     

(i)

In connection with the Services, the Company shall issue to Consultant a
certificate for the Consulting Shares; and

     

(ii)

In the event that the agreement is terminated or breached during its term,
Consultant shall forfeit that number of shares equal the product of (i) the
number of days remaining in the term of the Agreement multiplied by (ii) Six
Hundred Sixty Six and 67/100 (666.67).

   

(b)

Expenses.

     

During the Term, Company shall reimburse Consultant for all reasonable and
necessary business and travel expenses incurred by the Consultant while
performing his duties under this Agreement in accordance with the Company's
customary practices for its executive employees, subject to provision by the
Consultant of documentation reasonably satisfactory to the Company.

     

During the Term, Company shall reimburse Consultant for all reasonable and
necessary business and travel expenses incurred by the Consultant while
performing his duties under this Agreement in accordance with the Company's
customary practices for its executive employees, subject to provision by the
Consultant of documentation reasonably satisfactory to the Company.

 

3.

Natural Person Requirement

   

The Company shall only issue securities to a named, natural person who is
identified as follows: Robert Malasek.

 

4.

Confidentiality.

   

Each party agrees that during the course of this Agreement, information that is
confidential or of a proprietary nature may be disclosed to the other party,
including, but not limited to, product and business plans, financial date,
product designs, sales, costs and other unpublished financial information,
advertising relationships, projections, and marketing data ("Confidential
Information"). Confidential Information shall not include information that the
receiving party can demonstrate (a) is, as of the time of its disclosure, or
thereafter becomes part of the public domain through a source other than the
receiving party, (b) was known to the receiving party as of the time of its
disclosure, (c) is independently developed by the receiving party, or (d) is
subsequently learned from a third party not under a confidentiality obligation
to the providing party. Confidential Information need not be marked as
confidential at the time of disclosure to receive "Confidential Information"
protection as required herein, rather all information disclosed that, given the
nature of the information or the circumstances surrounding its disclosure
reasonably should be considered as confidential, shall receive "Confidential
Information" protection.

 

5.

Indemnification.

   

(a)

Company.

     

The Company agrees to indemnify, defend, and shall hold harmless Consultant, and
to defend any action brought against Consultant with respect to any claim,
demand, cause of action, debt or liability, including reasonable attorneys' fees
to the extent that such action is based upon a claim that: (i) is true, (ii)
would constitute a breach of any of Company's representations, warranties, or
agreements hereunder, or (iii) arises out of the negligence or willful
misconduct of Company.

   

(b)

Consultant.

     

The Consultant agrees to indemnify, defend, and shall hold harmless Company, its
directors, employees and agents, and defend any action brought against same with
respect to any claim, demand, cause of action, debt or liability, including
reasonable attorneys' fees, to the extent that such an action arises out of the
gross negligence or willful misconduct of Consultant.

   

(c)

Notice.

     

In claiming any indemnification hereunder, the indemnified party shall promptly
provide the indemnifying party with written notice of any claim, which the
indemnified party believes falls within the scope of the foregoing paragraphs.
The indemnified party may, at its expense, assist in the defense if it so
chooses, provided that the indemnifying party shall control such defense, and
all negotiations relative to the settlement of any such claim. Any settlement
intended to bind the indemnified party shall not be final without the
indemnified party's written consent, which shall not be unreasonably withheld.

 

6.

Termination and Renewal.

   

(a)

Term.

     

The term of this Agreement shall be Six (6) months (the "Term") beginning on the
Effective Date, and shall automatically renew at the end of the Term unless
terminated by the Parties pursuant to the requirements of Paragraph6(b).
Notwithstanding, at the end of the initial Term, the Parties shall in good faith
review the provisions regarding Consultant's compensation and make any agreed
adjustments.

   

(b)

Termination.

     

Either party may terminate this Agreement on ten (10) calendar days written
notice, or if prior to such action, the other party materially breaches any of
its representations, warranties or obligations under this Agreement. Except as
may be otherwise provided in this Agreement, such breach by either party will
result in the other party being responsible to reimburse the non-defaulting
party for all costs incurred directly as a result of the breach of this
Agreement, and shall be subject to such damages as may be allowed by law
including all attorneys' fees and costs of enforcing this Agreement.

   

(c)

Payment on Termination.

     

Upon any termination or expiration of this Agreement, Company shall pay all
unpaid and outstanding fees through the effective date of termination or
expiration of this Agreement. And upon such termination, Consultant shall
provide and deliver to Company any confidential materials and any and all
outstanding services due through the effective date of this Agreement.

 

7.

Remedies.

   

Should Consultant at anytime materially breach any of terms outlined in this
Agreement, Company shall have the right to seek remedies, including but not
limited to: i) a temporary restraining order and permanent injunction; ii)
liquidated damages; iii) cancellation of the interests underlying the stock
certificates to the extent necessary or appropriate to the circumstances.

 

8.

Dispute Resolution.

   

To the extent unable to resolve a dispute informally, the Parties shall submit
any claim, dispute or controversy ("Claim") against the other arising from or
relating in any way to this Agreement, including Claims regarding the
applicability of this arbitration clause or the validity of the Agreement, to
binding arbitration to be administered by JAMS, to be conducted in San Diego,
California.

   

A sole arbitrator shall have the power to determine all issues, including
arbitrability, and shall apply the laws of the State of California, (except to
the limited extent expressly preempted by federal statute). If the parties
cannot agree on a single arbitrator, or a method to select a single arbitrator,
a panel of 3 arbitrators shall be employed, the parties each selecting one
arbitrator, and the two arbitrators so selected shall choose a third
"independent" arbitrator. All arbitrators shall be attorneys or retired judges.

   

The parties shall have right to full discovery to the extent permitted by the
California Code of Civil Procedure and California Rules of Court applicable to
judicial arbitrations. The arbitrator(s) shall be empowered to appoint experts
and/or consultants, resolve discovery disputes grant equitable relief,
compensatory and punitive damages, and grant any relief a party could obtain in
an action initiated in the a California Superior Court, proceed ex-parte should
one party fail to appear, and grant any other type of relief appropriate to the
particular circumstances. The arbitrator shall have the power to assess the
costs and attorneys fees equitably, but considering who prevails as a primary,
if not exclusive, factor. The hearing shall take place within six (6) months of
submission to arbitration or the party determined to be responsible for the
delay shall pay the other party $250 per day irrespective of the final outcome.
No pre-hearing motions may be filed, other than requests for injunctive relief
and requests to resolve discovery disputes. Judgment may be entered in any court
of competent jurisdiction. The parties agree that all proceedings are
confidential until 30 days after the award is made.

 

9.

Miscellaneous.

   

(a)

Tax Consequences.

     

Consultant shall be solely responsible for any and all tax consequences flowing
from the receipt of consideration, whether in the form of cash or stock, under
this Agreement.

   

(b)

Negative Covenants

     

All authority associated with the office of CFO shall be subject to and be under
the supervision of the CEO and Board of Directors of the Company. Nothing herein
shall be construed to create or confer upon Consultant the right to make
contracts or commitments for or on behalf of Company unless so direct, in
writing, by the Board of Directors. Consultant hereby covenants that at no time
will he provide any service that directly or indirectly promotes or maintains a
market for the Company's securities nor act as a conduit for distributing
securities to the general public. Moreover, Consultant will not provide certain
services including but not limited to: acting as a broker, dealer or person who
finds investors, arranging financing, providing investor relations or
shareholder communications services, disclose non-public information and arrange
or effect mergers. Following termination of this agreement for any reason,
Consultant shall make no public announcements regarding the Company.

   

(c)

Rights Cumulative; Waivers.

     

The rights of each of the parties under this Agreement are cumulative. The
rights of each of the parties hereunder shall not be capable of being waived or
varied other than by an express waiver or variation in writing. Any failure to
exercise or any delay in exercising any of such rights shall not operate as a
waiver or variation of that or any other such right. Any defective or partial
exercise of any of such rights shall not preclude any other or further exercise
of that or any other such right. No act or course of conduct or negotiation on
the part of any party shall in any way preclude such party from exercising any
such right or constitute a suspension or any variation of any such right.

   

(d)

Benefit; Successors Bound.

     

This Agreement and the terms, covenants, conditions, provisions, obligations,
undertakings, rights, and benefits hereof, shall be binding upon, and shall
inure to the benefit of, the undersigned parties and their heirs, executors,
administrators, representatives, successors, and permitted assigns.

   

(e)

Entire Agreement.

     

This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof. There are no promises, agreements, conditions,
undertakings, understandings, warranties, covenants or representations, oral or
written, express or implied, between them with respect to this Agreement or the
matters described in this Agreement, except as set forth in this Agreement. Any
such negotiations, promises, or understandings shall not be used to interpret or
constitute this Agreement.

   

(f)

Assignment.

     

Neither this Agreement nor any other benefit to accrue hereunder shall be
assigned or transferred by either party, either in whole or in part, without the
written consent of the other party, and any purported assignment in violation
hereof shall be void.

   

(g)

Amendment.

     

This Agreement may be amended only by an instrument in writing executed by all
the parties hereto.

   

(h)

Severability.

     

Each part of this Agreement is intended to be severable. In the event that any
provision of this Agreement is found by any court or other authority of
competent jurisdiction to be illegal or unenforceable, such provision shall be
severed or modified to the extent necessary to render it enforceable and as so
severed or modified, this Agreement shall continue in full force and effect.

   

(i)

Paragraph Headings.

     

The headings in this Agreement are for reference purposes only and shall not
affect in any way the meaning or interpretation of this Agreement.

   

(j)

Construction.

     

Unless the context otherwise requires, when used herein, the singular shall be
deemed to include the plural, the plural shall be deemed to include each of the
singular, and pronouns of one or no gender shall be deemed to include the
equivalent pronoun of the other or no gender.

   

(k)

Further Assurances.

     

In addition to the instruments and documents to be made, executed and delivered
pursuant to this Agreement, the parties hereto agree to make, execute and
deliver or cause to be made, executed and delivered, to the requesting party
such other instruments and to take such other actions as the requesting party
may reasonably require to carry out the terms of this Agreement and the
transactions contemplated hereby.

   

(l)

Attorneys Fees.

     

The

prevailing party shall be entitled to recover reasonable attorneys' fees and
costs, along with all other appropriate legal or equitable relief, in any
arbitration or litigation relating to this Agreement.    

(m)

Consents.

     

The person signing this Agreement on behalf of each party represents and
warrants that he has the necessary power, consent and authority to execute and
deliver this Agreement on behalf of such party.

   

(n)

Survival of Provisions.

     

The provisions contained in paragraphs 4, 5 and 9(b) of this Agreement shall
survive the termination of this Agreement.

   

(o)

Notices.

     

Any notice which is required or desired under this Agreement shall be given in
writing and may be sent by personal delivery or by mail (either a. United States
mail, postage prepaid, or b. Federal Express or similar generally recognized
overnight carrier), addressed as follows (subject to the right to designate a
different address by notice similarly given):

 

If to Company:

If to Consultant:

 

WorldTradeShow.com, Inc.
Attn: Sheldon Silverman, CEO
9449 Balboa Ave., Suite 114
San Diego, CA 92123

Robert T Malasek
24501 Del Prado, Suite F
Dana Point, CA 92629

   

(p)

Execution in Counterparts.

     

This Agreement may be executed via facsimile and in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same agreement.

          IT IS SO AGREED.

          IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed on March 5, 2007.

COMPANY


WORLDTRADESHOW.COM, INC.


CONSULTANT

                                       


By: Sheldon Silverman
Its: CEO and Director

                                       


Robert T. Malasek

